DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Application is a continuation of App. No. 15/160,611.  This Office action is in response to correspondence dated July 22, 2021.  
	Claims 1-3 are amended, claims 7 and 8 are newly added.  Claims 1-8 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Claim 1) a processor DeLuca claim 1: a device recognition circuit configured to recognize when a user device physically enters a queuing zone, and to place a user having the user device into a queue with a plurality of users
(Claim 1) a memory, the memory storing instructions to cause the processor to perform; (Claim 3) A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: DeLuca claim 1: a queue managing circuit configured to analyze a combination of both of the contextual data and the cognitive data to create a queue property for each user of the plurality of users in the queue based on the analyzed contextual data and the analyzed cognitive data,
Then, claims 1-3, managing a queue by modeling a plurality of users in the queue as a non-Newtonian fluid DeLuca claim 1: manages the queue by modeling the plurality of users as a non-Newtonian fluid.
and a suspension of particles in the non-Newtonian fluid based on an analysis of DeLuca claim 1: modeling the plurality of users as a suspension of particles in the non-Newtonian fluid based on an analysis of the cognitive data of each user
a most likely direction of a movement of each user of the plurality of users wherein a result of the analysis estimates a viscosity of the plurality' of users in the non-Newtonian fluid DeLuca claim 1: a most likely direction of a movement of the user to estimate a viscosity of the plurality of users in the non-Newtonian fluid.
Where the queue is organized according to the result DeLuca claim 9: queue property dynamically changes a position in the queue of each user of the plurality of users in the queueing zone.  
Per claim 4, creating a queue property for each of the plurality of users in the queue based on a result of the analysis DeLuca claim 2: a venue operating circuit configured to allow a venue having the queueing zone to modify the queue property.
Per claim 5, further comprising querying a venue having the queue to change the queue property DeLuca claim 2: a venue operating circuit configured to allow a venue having the queueing zone to modify the queue property.
Per claim 7, the queue is re-ordered from a current order according to the result DeLuca claim 9: queue property dynamically changes a position in the queue of each user of the plurality of users in the queueing zone.  
Per claim 8, the analysis determines a change required to properties of each of the plurality of users in the queue to cause user properties to act as suspension of particles in the non-Newtonian fluid DeLuca claim 1: a queue managing circuit configured to analyze a combination of both of the contextual data and the cognitive data to create a queue property for each user of the plurality of users in the queue based on the analyzed contextual data and the analyzed cognitive data, by modeling the plurality of users as a non-Newtonian fluid by: modeling the plurality of users as a suspension of particles in the non-Newtonian fluid based on an analysis; and DeLuca claim 5: the queue managing circuit updates the queue property based on a parameter of the queuing zone.
wherein, the change is used to signal to each user to change a property in accordance with the change such that when a stress is activated, the user, and collectively the plurality of users, will act in an optimal manner to dissipate the queue DeLuca claim 1: device recognition circuit configured to recognize when a user device physically enters a queuing zone, and to place a user having the user device into a queue with a plurality of users;  and DeLuca claim 5: the queue managing circuit updates the queue property based on a parameter of the queuing zone, wherein the parameter of the queuing zone includes at least one of: a predicted time in queue.  
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of DeLuca et al., U.S. Patent No. 10,552,880 B2 ("DeLuca"), in view of Bell et al., US PGPUB 2008/0290182 A1 ("Bell").
Per claim 6, further comprising [updating] a predicted time in queue based on the queue property DeLuca claim 5: the queue managing circuit updates the queue property based on a parameter of the queuing zone, wherein the parameter of the queuing zone includes at least one of: a predicted time in queue.
DeLuca does not claim that a predicted time in queue based on the queue property is output.  

Bell teaches outputting a wait time (a predicted time) in par 029 where a display screen is updated to show the estimated (predicted) wait time for each checkout lane.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the contextual and cognitive queue teaching of DeLuca with the outputting a predicted wait time teaching of Bell because one would be motivated, after calculating a wait time, to output the time.  This would make the data useful for individuals who want to know how much time is estimated for waiting and would enable the individuals to use the data that was calculated for the purpose of deciding whether or not to queue.  This would improve DeLuca by taking the teachings of DeLuca and outputting them instead of merely calculating them.  Further, the combination is obvious because it is obvious to one of ordinary skill in the art to show the output of a calculation instead of only calculating it.  For these reasons, one would be motivated to modify DeLuca with Bell.  
Therefore, claims 1-8 are rejected for double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian, US PGPUB 2016/0027073 A1 ("Eramian") in view of Hughes, Roger L., "The Flow of Human Crowds," Annu. Rev. Fluid. Mech., 2003 35:169082.  Available at: < http://www.cs.uu.nl/docs/vakken/mpap/papers/15.pdf > ("Hughes"), further in view of Pince et al., "Disorder-Mediated Crowd Control in an Active Matter System," Nature Communications, Published March 9, 2016, available at: < https://www.nature.com/articles/ncomms10907.pdf > ("Pince").
Per claims 1-3, which are similar in scope, Eramian teaches 
Per claim 1, specifically: a processor; and a memory, the memory storing instructions to cause the processor to perform in par 091 where a "computer system" is taught.
Per claim 2, specifically: A queue management method is taught in par 010 where "methods" are taught for "smart line routing."
Per claim 3, specifically: A non-transitory computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform is taught in par 092 where a system memory component, static storage component, and disk drive is taught, as well as that the processor follows instructions.
Per claims 1-3 Eramian teaches a queue in par 012 where a line is taught which is an equivalent term to the plain meaning of queue.  
Then, per claims 1-3, Eramian teaches managing a queue in par 012, where smart line routing teaches managing a queue: A merchant may offer smart line routing using the aforementioned wireless beacons at a merchant location. A merchant location may correspond to a retail store, a shopping market, a mall location, or other physical location where a user, such as a consumer or purchaser, may visit to purchase items. Owners of the merchant locations may utilize short range wireless beacons at the merchant location to communicate with a device of the user. For example, the short range wireless beacons may be established throughout the merchant location, such as sub-locations having a type or category of items to purchase. The beacons may employ BLE, LTE Direct, WiFi, or other communications that emit a signal receivable by the user's device. The communication may include an identifier for the beacon, the user, the merchant, and/or a payment provider that provides payment services between the user and the merchant.
Eramian does not teach by modeling a plurality of users in the [crowd] as a non-Newtonian fluid; and in the non-Newtonian fluid based on an analysis of a most likely direction of a movement of each user of the plurality of users wherein a result of the analysis estimates a viscosity of the plurality of users in the non-Newtonian fluid, wherein the [crowd] is organized according to the result.  

Hughes teaches by modeling a plurality of users in the [crowd] as a non-Newtonian fluid; and in the non-Newtonian fluid based on an analysis of a most likely direction of a movement of each user of the plurality of users wherein a result of the analysis estimates a viscosity of the plurality of users in the non-Newtonian fluid on page 170 where "at very high crowd densities," "equations of motion for a crowd resemble the two-dimensional Navier-Stokes equations but with a Rayleigh-like friction rather than the more usual Newtonian friction."  This therefore teaches a non-Newtonian fluid because the friction element of Navier-Stokes is not Newtonian.  Hughes further teaches manages the queue in page 176 where the flow of pilgrims at a specific Hajj site is managed through barriers that are a result of the mapping from the non-linear equations taught by Hughes.  Hughes' Friction teaches a viscosity of the plurality of users.  The most likely direction of a movement of each user is taught in page 173 where the "various types of pedestrians walking towards different objectives" is recited.  This is because the objective teaches a most likely direction of a movement and as there are "different objectives," then, each user has its own most likely direction.  
Finally, Hughes teaches wherein the [crowd] is organized according to the result in page 176 where a barrier is placed in the "region upstream" of the pillars in order to encourage pilgrims to take a "global view" (throwing rocks at all three pillars while walking) as opposed to a "local view" (going to one pillar to throw a rock, then to 
It is noted that Eramian already teaches queue and it is not necessary for Hughes to re-teach what is already taught by the primary reference.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the queue management teaching of Eramian, with the modeling as a non-Newtonian fluid teaching of Hughes because Hughes teaches a motivation that by modeling queue behavior, potentially lives can be saved at very crowded places.  See pages 175-176, and 170 ("approximately two thousand deaths occur as a direct result of crowding or crowd motion").  As Eramian teaches physical queue management, one would be motivated to find queue management solutions that avoid injury or death by using models such as those suggested by Hughes.  One would further be motivated by Hughes because Hughes teaches on page 173 that unlike a classical (classical is equivalent to Newtonian) fluid, "it is possible to have a crowd of various types of pedestrians walking toward different objectives or with various speed relationships."  One ordinarily skilled would recognize that people have different motivations translating into physical movements when attempting to manage a queue, and this difference from classical mechanics is taken into account with Hughes' teachings.  Therefore, for these reasons, one would be motivated to modify Eramian with Hughes.  
The combination of Eramian and Hughes does not teach [modeling crowds] with a suspension of particles.

Pince teaches [modeling crowds] with a suspension of particles in page 4: " On average, a single active particle would, in principle, settle where these two counteracting effects balance each other out; this will happen for both cases of smooth and rough potentials, even though at different positions. When multiple particles are present, however, crowding effects due to steric interactions come into play."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart line routing teaching of Eramian, as modified by the non-Newtonian fluid modeling of Hughes, with the suspension of particles modeling of Pince because Pince teaches on page 6 that "interesting phenomena can also emerge as a consequence of the individual or collective interaction of active particles with a disordered environment, such as their spontaneous trapping by disorder."  Page 6.  Pince's teaching would motivate one ordinarily skilled to combine Pince with Hughes and Eramian so as to model when spontaneous trapping could occur through disorder.  By modeling this behavior, one could avoid spontaneous trapping in a disordered environment, such as a place of entry before a queue physically starts.  For these reasons, one would be motivated to modify Eramian and Hughes with Pince.  
Per claim 4, Eramian, Hughes, and Pince teach the limitations of claim 2, above.  Eramian further teaches creating a queue property for each of the plurality of users in the queue based on a result of the analysis in pars 014-015 where the time the user spends (a user of the plurality of users) in each section of the store determines the queue property that is created because the user's time in checkout is a determining factor in how long the queue (timewise) will be.  See par 014: "As the user travels through the merchant location, the user may form one or more connections with the wireless beacons throughout the merchant location. Based on the number and type of connections, purchasing information about the user may be determined. For example, by tracking the connections, the tracking information may show the user has only visited the bakery, has visited a bakery, produce, and butcher location, or other location information. Thus, the user may only be purchasing baked goods, or may be purchasing baked good, produce, and meats, respectively."  See par 015: "In addition to using the area that the user visits in the store to make determinations as to the items and/or services the user may purchase, an amount of time spent in the area may also determine a type or quantity of items and/or services that the user may purchase. For example, a user visiting a television section of a merchant location for less than 10 minutes may not likely purchase a television. Thus, if the user later travels to a video gaming section and then wishes to checkout, it is likely the user is only purchasing a video game or video game system."  See par 016: "Using the information about the user taken from the connections between the user device and the wireless beacons at the merchant location, an expected checkout time may be determined for the user. The expected checkout time may correspond to an estimated or predicted amount of time that it may take the merchant to ring up the items/services the user wishes to purchase (e.g., scan and determine a total for the selected items/services) and an amount of time for the user to provide a payment instrument, the merchant and/or a payment provider to 
Per claim 5, Eramian, Hughes, and Pince teach the limitations of claim 4, above.  Eramian further teaches comprising querying a venue having the queue to change the queue property in par 016 where the different types of items being purchased in a venue (a store, in Eramian) being purchased will determine checkout time.  This teaches querying a venue having the queue to change the queue property because the user is visiting different parts of the venue and is therefore venue dependent, in order to determine the checkout time.  See par 016: "For example, purchasing one soda at a merchant location may be quickly accomplished, whereas purchasing 30+ items of various bakery, deli, and produce goods, may take a substantially longer amount of time. Moreover, if grocery items include alcohol or medications, age verifications, prescription verifications, or other processed information may increase an expected checkout time."  Alternatively, this is taught in par 018 where the user is routed to a specific checkout line or route at the merchant location "based on other users" (at the venue) in order to "reduce[] congestion and wait times in each checkout line for the merchant."  
Per claim 6, Eramian, Hughes, and Pince teach the limitations of claim 4, above.  Eramian further teaches outputting a predicted time in queue based on the queue property in par 084, where the user's items determine the estimated checkout time which is displayed to the user.  See par 084: "Additionally, the user may enter, edit, and/or remove items/services from items 324a, as previously discussed. Using the expected shopping cart 322, an estimated checkout time 326 is displayed to the user, shown as 4 minutes in. FIG. 3. Further, an assigned line 328, line 1, is also displayed to the user."  See also Fig 3 Item 326.
Per claim 7, Eramian, Hughes, and Pince teach the limitations of claim 1, above.  Eramian further teaches the queue is re-ordered from a current order according to the result in par 089: "Thus, an expected checkout time for the other user may be determined, which may affect the determination of which of the plurality of checkout lines to route the first user. The checkout line is communicated to the user, at step 408. In various embodiments, the information determined about the user from the connection may be communicated to the user with the expected checkout time. Thus, a change to at least one of the information and the expected checkout time for the user may be received, and another checkout line may be determine and communicated to the user using the change. Moreover, the expected checkout time for the user and the checkout line communicated to the user may affect subsequent users. Thus, when subsequent users are routed to checkout lines, the amount of time the user may spend in the checkout line may affect the routing the subsequent users to certain checkout lines."
Per claim 8, Eramian, Hughes, and Pince teach the limitations of claim 1, above.  Eramian further teaches the analysis determines a change required to properties of each of the plurality of users, and wherein, the change is used to signal to each user to change a property in accordance with the change such that when a stress is activated, the user, and collectively the plurality of users, will act in an optimal manner to dissipate the queue in par 089: "Thus, an expected checkout time for the other user may be determined, which may affect the determination of which of the plurality of checkout lines to route the first user. The checkout line is communicated to Thus, a change to at least one of the information and the expected checkout time for the user may be received, and another checkout line may be determine and communicated to the user using the change. Moreover, the expected checkout time for the user and the checkout line communicated to the user may affect subsequent users. Thus, when subsequent users are routed to checkout lines, the amount of time the user may spend in the checkout line may affect the routing the subsequent users to certain checkout lines."
Examiner notes that Eramian teaches that the users will act in an optimal manner to dissipate the queue, see par 028: "Using the aforementioned information and other information available to merchant device 140, merchant device 140 may determine a checkout line that user 102 may utilize to optimize user/customer throughput and speed when checking out and paying for items/services at the merchant location."  However, Applicant's limitation that users will act in an optimal manner is an Intended Result of the preceding limitations and therefore does not limit the scope of the claims.  See MPEP 2111.04.  This is an intended result because Applicant is attempting to limit what people will do, in the future, based on what is limited in the method steps.  Therefore, even though Eramian teaches this limitation, Applicant's intended result does not limit the claim scope further. 
Eramian does not teach in the [crowd] to cause user properties to act as [a] non-Newtonian fluid.
in the [crowd] to cause user properties to act as [a] non-Newtonian fluid on page 170 where "at very high crowd densities," "equations of motion for a crowd resemble the two-dimensional Navier-Stokes equations but with a Rayleigh-like friction rather than the more usual Newtonian friction."  This therefore teaches a non-Newtonian fluid because the friction element of Navier-Stokes is not Newtonian.  Hughes further teaches manages the queue in page 176 where the flow of pilgrims at a specific Hajj site is managed through barriers that are a result of the mapping from the non-linear equations taught by Hughes.  
The combination of Eramian and Hughes does not teach suspension of particles (for modeling crowds).
Pince teaches [modeling crowds] with a suspension of particles in page 4: " On average, a single active particle would, in principle, settle where these two counteracting effects balance each other out; this will happen for both cases of smooth and rough potentials, even though at different positions. When multiple particles are present, however, crowding effects due to steric interactions come into play."
Therefore, claims 1-8 are rejected under 35 USC 103.  
Response to Arguments
Double Patenting.
Examiner and Applicant discussed the double patenting rejection in the interview on July 23, 2021.  Examiner will maintain the double patenting rejection unless the claims are amended beyond the claims of DeLuca, US Patent No. 10,552,880.  Applicant will consider a terminal disclaimer but only after the other rejections are resolved.

35 USC 101
Applicant has previously overcome the 101 non-statutory rejection by amendment.
35 USC 103
Applicant argues on page 5 that "Eramian in view of Hughes and further in view of Prince does not teach or suggest "wherein a result of the analysis estimates a viscosity of the plurality of users in the non-Newtonian fluid, and wherein the queue is organized according to the result," however, Applicant then proceeds on page 6 to only argue substantively that Hughes "does not actually teach managing a queue."  Examiner agrees.  Eramian was asserted to teach queue and managing a queue, and Applicant does not address 
In fact, Applicant's only substantive arguments are about Hughes, even though Examiner asserted the combination of Eramian, Hughes, and Pince.  Without substantive arguments about the combination, Applicant is attempting to argue against a single reference in the combination.  In response to applicant’s arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Applicant says without substantive argument that "Even if Hughes was combined with the other references" (Examiner response: it is.) "the other references do not cure the deficiencies of Hughes.  There is no further reasoning, Applicant's arguments are therefore conclusory and Examiner cannot address mere allegations.  Examiner stresses that Eramian is the primary reference, as is evident, and Hughes modifies Eramian.  So, it is not for the other references to cure the deficiencies of Hughes; it is whether Hughes cures the deficiencies of Eramian.  These arguments are therefore unpersuasive and the 103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/RICHARD W. CRANDALL/
Examiner, Art Unit 3689       
.